Name: Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector
 Type: Regulation
 Subject Matter: plant product;  accounting;  EU finance;  agricultural policy;  beverages and sugar;  prices
 Date Published: nan

 Avis juridique important|31993R1713Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector Official Journal L 159 , 01/07/1993 P. 0094 - 0098 Finnish special edition: Chapter 1 Volume 3 P. 0023 Swedish special edition: Chapter 1 Volume 3 P. 0023 COMMISSION REGULATION (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 1548/93 (2), and in particular Article 6 (3), 8 (5), 28 (8) and 28a (5) thereof,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departements (3), and in particular Article 19 thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira relating to certain agricultural products (4), as amended by Regulation (EEC) No 3714/92 (5), and in particular Articles 10 and 25 (3) thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands with regard to certain agricultural products (6), as amended by Regulation (EEC) No 3714/92, and in particular Article 3 (4) thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), and in particular Articles 3 (3), 6 (2) and 12 thereof,Whereas Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (8) lays down, in particular, rules concerning the term 'operative events`; whereas, pursuant to Regulation (EEC) No 3813/92, in cases where the operative event as defined by that latter Regulation must be specified or cannot be taken into account for reasons peculiar to the market organization, a specific operative event must be determined taking account of special criteria;Whereas Commission Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors (9), as last amended by Regulation (EEC) No 3823/92 (10), lays down all the operative events to be taken into account for the representative rates to be applied to amounts fixed within the framework of the common organization of the market in sugar; whereas almost all of those operative events meet both the criteria fixed in Article 6 (2) of Regulation (EEC) No 3813/92 and the special requirements of that market organization; whereas, therefore, most of those operative events should be kept and to that end provision should be made for derogations to the corresponding Articles of Regulation (EEC) No 1068/93; whereas the provisions concerning operative events already laid down in Commission Regulation (EEC) No 1487/92 (11), (EEC) No 1488/92 (12), (EEC) No 2177/92 (13), as amended by Regulation (EEC) No 821/93 (14), and (EEC) No 3491/92 (15) should be incorporated at the same time; whereas the operative events for denaturing premiums and production refunds should also be reviewed and a standard operative event should be fixed for refunds in order to take account of the many uses of sugar involved;Whereas the agricultural conversion rates are likely to vary more in the future than they have in the past because of the new agrimonetary rules; whereas, therefore, because of the self-financing arrangements in the sugar sector, a single operative event for the whole Community should be laid down for minimum prices for sugarbeet in order to protect beet producers in particular; whereas in order to achieve this and because of the close connection between minimum prices for sugarbeet and sugar prices under the aforementioned self-financing arrangements provided for in Articles 28 and 29 of Regulation (EEC) No 1785/81 as well as the fact that all those prices concerning operations carried out throughout the marketing year, in the interests of consistency, pursuant to Article 3 (3) of Regulation (EEC) No 3813/92, a definition of a specific agricultural conversion rate should be used which is close to the economic reality concerned and similar to the definition used in the past for the production levy collected from sugar refiners; whereas comparable specific requirements apply regarding the amount of the reimbursement of storage costs;Whereas, since Regulation (EEC) No 3016/78 has been amended many times and the rules in this area have developed considerably, all the provisions should be brought together within one single replacing Regulation whereas the new Regulation should enter into force from the beginning of the 1993/94 marketing year, together with special transitional measures;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. The minimum sugarbeet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levy and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation shall be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question.2. The amount of reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 shall be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage,3. The specific agricultural conversion rate referred to in paragraph 1 shall be fixed by the Commission during the month following the end of the marketing year in question. The Commission shall fix the agricultural conversion rate referred to in paragraph 2 each month for the previous month.Article 2 Notwithstanding Articles 9, 10, 11 and 12 of Regulation (EEC) No 1068/93, as the case may be, and without prejudice to the possibilities and conditions for advance fixing provided for in Articles 13 to 17 of that Regulation, the operative events for applying the conversion rate within the framework of the common organization of the market in sugar shall be as shown in the Annex.Article 3 1. Regulation (EEC) No 3016/78 shall be repealed. However, it shall continue to apply to current operations and procedures.2. Article 6 of Regulation (EEC) No 1487/92, Article 7 of Regulation (EEC) No 1488/92, Article 8 of Regulation (EEC) No 2177/92 and Article 6 of Regulation (EEC) No 3491/92 are hereby deleted.Article 4 This Regulation shall enter into force on 1 July 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 154, 25. 6. 1993, p. 10.(3) OJ No L 356, 24. 12. 1991, p. 1.(4) OJ No L 173, 27. 6. 1992, p. 1.(5) OJ No L 378, 23. 12. 1992, p. 23.(6) OJ No L 173, 27. 6. 1992, p. 13.(7) OJ No L 387, 31. 12. 1992, p. 1.(8) OJ No L 108, 1. 5. 1993, p. 106.(9) OJ No L 359, 22. 12. 1978, p. 11.(10) OJ No L 387, 31. 12. 1992, p. 27.(11) OJ No L 156, 10. 6. 1992, p. 7.(12) OJ No L 156, 10. 6. 1992, p. 10.(13) OJ No L 217, 31. 7. 1992, p. 71.(14) OJ No L 85, 6. 4. 1993, p. 16.(15) OJ No L 353, 3. 12. 1992, p. 21.ANNEX >TABLE>